DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1 (in part), 3, drawn to method of scoring a subject on a liver transplant list wherein the region of the T cell receptor is a beta chain, a complementarity-determining region 3, a variable region or a joining region..
Group 2, claim(s) 2 (in part), 6, drawn to method of scoring a subject on a liver transplant list further comprising nominating the subject for a liver transplant when the T cell clonality is 0.3 or less.
Group 3, claim(s) 1 (in part), 8, drawn to method of scoring a subject on a liver transplant list wherein sequencing the DNA is by DEEP sequencing.
Group 4, claim(s) 1 (in part), 10-11, drawn to method of scoring a subject on a liver transplant list further comprising determining T cell clonality of a healthy individual or average T cell clonality of a population of healthy individuals.
Group 5, claim(s) 13 (in part), 14, drawn to in vitro method for determining expected post-liver transplant mortality in a subject further comprising selecting the subject for liver transplantation when the T cell clonality is 0.3 or less.
Group 6, claim(s) 13 (in part), 16-17, drawn to in vitro method for determining expected post-liver transplant mortality in a subject further comprising scoring the subject for pre-transplant mortality risk using a Model for End-Stage Liver Disease scoring system.
Group 7 , claim(s) 13 (in part), 19  drawn to an vitro method for determining expected post-liver transplant mortality in a subject wherein the sample is assayed by sequencing a region coding a beta chain, a complementarity-determining region 3, a variable region and/or a joining region of a T cell receptor.
Group 8, claim(s) 13 (in part), 23 drawn to an vitro method for determining expected post-liver transplant mortality in a subject wherein the sample comprises peripheral blood mononuclear cells.
Group 9, claim(s) 24 (in part),  27, drawn to method of performing a liver transplant wherein the region of the T cell receptor is a beta chain, a complementarity-determining region 3, a variable region or a joining region.
Group 10, claim(s) 24 (in part), 25, 30-31, drawn to method of performing a liver transplant further comprising scoring the subject for pre-transplant mortality risk using a Model for End-Stage Liver Disease scoring system.
Group 11, claim(s) 32 (in part), 34, drawn to in vitro method for determining expected sepsis risk in a subject wherein the sample is assayed by sequencing a region coding a beta chain, a complementarity-determining region 3, a variable region and/or a joining region of a T cell receptor.
Group 12, claim(s) 32 (in part), 38, drawn to in vitro method for determining expected sepsis risk in a subject wherein the sample comprises peripheral blood mononuclear cells.
Group 13, claim(s) 32 (in part), 40, drawn to in vitro method for determining expected sepsis risk in a subject wherein the sepsis comprises surgical sepsis, and wherein the sample is obtained prior to a surgery.
Group 14, claim(s) 32 (in part), 41 drawn to in vitro method for determining expected sepsis risk in a subject further comprising administering antibiotics to the subject.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
If applicant elects group 1, applicant must elect a specific region of the T cell receptor.
If applicant elects group 2, applicant must elect a specific region of the T cell receptor.
If applicant elects group 3, applicant must elect a specific region of the T cell receptor.
If applicant elects group 4, applicant must elect a specific region of the T cell receptor. Applicant must further elect a species from claim 11.
If applicant elects group 5, applicant must elect a specific assay for T cell clonality and region of T cell receptor.  Applicant must further elect determined to be high when the T cell clonality is greater than 0.3 or when the T cell clonality is within 5% of, or is less than, the T cell clonality of a healthy individual or the average T cell clonality of a population of healthy individuals.
If applicant elects group 6, applicant must elect a specific assay for T cell clonality and region of T cell receptor.  Applicant must further elect determined to be high when the T cell clonality is greater than 0.3 or when the T cell clonality is within 5% of, or is less than, the T cell clonality of a healthy individual or the average T cell clonality of a population of healthy individuals
If applicant elects group 7, applicant must elect a specific assay for T cell clonality and region of T cell receptor.  Applicant must further elect determined to be high when the T cell clonality is greater than 0.3 or when the T cell clonality is within 5% of, or is less than, the T cell clonality of a healthy individual or the average T cell clonality of a population of healthy individuals
If applicant elects group 8, applicant must elect a specific assay for T cell clonality and region of T cell receptor.  Applicant must further elect determined to be high when the T cell clonality is greater than 0.3 or when the T cell clonality is within 5% of, or is less than, the T cell clonality of a healthy individual or the average T cell clonality of a population of healthy individuals
If applicant elects group 9, applicant must elect a specific assay for T cell clonality and region of T cell receptor.  
If applicant elects group 10, applicant must elect a specific assay for T cell clonality and region of T cell receptor.  
If applicant elects group 11, applicant must elect a specific assay for T cell clonality and region of T cell receptor.  Applicant must further elect determined to be high when the T cell clonality is greater than 0.3 or when the T cell clonality is within 5% of, or is less than, the T cell clonality of a healthy individual or the average T cell clonality of a population of healthy individuals
If applicant elects group 12, applicant must elect a specific assay for T cell clonality and region of T cell receptor.  Applicant must further elect determined to be high when the T cell clonality is greater than 0.3 or when the T cell clonality is within 5% of, or is less than, the T cell clonality of a healthy individual or the average T cell clonality of a population of healthy individuals
If applicant elects group 13, applicant must elect a specific assay for T cell clonality and region of T cell receptor.  Applicant must further elect determined to be high when the T cell clonality is greater than 0.3 or when the T cell clonality is within 5% of, or is less than, the T cell clonality of a healthy individual or the average T cell clonality of a population of healthy individuals
f applicant elects group 14, applicant must elect a specific assay for T cell clonality and region of T cell receptor.  Applicant must further elect determined to be high when the T cell clonality is greater than 0.3 or when the T cell clonality is within 5% of, or is less than, the T cell clonality of a healthy individual or the average T cell clonality of a population of healthy individuals
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-13 lack unity of invention because even though the inventions of these groups require the technical feature of determining T cell clonality, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Robins (US PGPUB 20160002731) discloses a method of scoring a subject on a liver transplant list (Para. [0149], The subject or biological source, from which a test biological sample can be obtained, can be a human or non-human animal...In certain
preferred embodiments of the invention, the subject or biological source can be known to have, or can be suspected of having or being at risk for having, cancer or another malignant condition, or an autoimmune disease, or an inflammatory condition, or a bacterial, viral, fungal or other microbial infection, or the subject or biological source can be a solid organ transplant recipient (e.g., recipient of all or a portion of a transplanted liver, lung, kidney, pancreas, intestine, heart, or skin)... The test biological sample can be obtained from the subject or biological source at one or a plurality of timepoints, for example, at one or a plurality of timepoints prior to administration of treatment or therapy), comprising: (a) obtaining a blood sample from the subject; wherein the blood sample comprises peripheral blood mononuclear cells (Para. [0063], FIG. 9 shows TCR sequence diversity and distribution entropies determined in peripheral blood samples obtained prior to (timepoint A) and after (timepoints B and C) initiation of immunotherapy); (b) extracting DNA from the peripheral blood mononuclear
cells (Para. [0209], Peripheral blood was collected on days 28, 56, 80-100,180, and one and two years post transplant, as well as pre-transplant, for retrospective analysis of immune recovery utilizing the ImmunoSegTM assay for high-throughput sequencing of TCRB (TCRB) from genomic DNA extracted from peripheral blood mononuclear cells (PBMCs). ) ; (c) sequencing the DNA and identifying sequences coding a region of a T cell receptor (Para. [0209], Sequencing was performed of the CDR3 region of TCRB genes from approximately 250,000 PBMCs from each time point in surviving patients enrolled in the trial); and (d) determining T cell clonality from the identified sequences, thereby scoring the subject (Para. [0210], a lower diversity of the patient's T cell repertoire at Day 56 (or Day 100) was predictive of death from NRM. Because the distribution of TCR repertoire size among patients was not well-characterized, a 1 one-tailed nonparametric Mann-Whitney U test was used to determine whether patients who eventually suffered NRM had lower values of TCR repertoire diversity; [0104], The present methods permit determination of sequence distribution and clonality with a degree of precision not previously possible and permit a variety of prognostic, diagnostic, prescriptive and other capabilities). Thus the claim lack a special technical feature over the prior art and unity of invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634